Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 04/14/2022 has been entered. Claims 1-12, 14-18, and 21-23 are pending. Claims 1-12 and 14-18 have been amended. Claims 13 and 19-20 have been cancelled. New claims 21-23 have been added. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 04/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the applicant argued that there is no suggestion in Gouge “in response to the request, dividing, via the source computer system, the payload into a plurality of sub-payloads”
In response to the applicant’s argument in [0023] Gouge teaches the content may also be divided based on expected ranges of data requested from a content requestor. Therefore, the content can be divided in to data blocks based on the request received from the requester. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouge et al. (US 20130064370) hereinafter Gouge in view of KAKO (US 20100103932) hereinafter KAKO.
Regarding claim 1, Gouge teaches a source computer system (Content source) comprising: a processor; and memory storing instructions stored that, when executed by the processor, cause the processor to perform acts (i.e. Content source may be equipped with a processor(s), memory, and a network interface(s). Memory may include one or a combination of computer readable media. Memory 322 may be configured to store applications and data, [0068]) comprising: receiving a computer-readable request at the source computer system to transmit a payload comprising data from the source computer system to a remote destination computer system (i.e. the content requestor requests the content stored at the content source, [0014]); in response to the request, dividing, via the source computer system, the payload into a plurality of sub-payloads (i.e. the content may also be divided based on expected ranges of data requested from a content requestor, [0023] and content is divided to create data blocks. Thereafter, data blocks are processed to create data chunks, [0030]), where the plurality of payloads include a first sub-payload of a first size and a second sub-payload of a second size that differs from the first size (i.e. the data size may be different for each of the plurality of data blocks or chunks, [0037]), with first sub-payload being a computer-usable payload that includes first payload data of a first type, with the second sub-payload being a computer-usable payload that includes second payload data of a second type (i.e. some of the data blocks include the first type of information or data and at least some of the data blocks include the second type of information or data, [0024]), wherein the first sub-payload is configured to be used by the destination computer system without the second sub-payload, and further wherein the second sub-payload is configured to be used by the destination computer system without the first sub-payload (i.e. all of the one or more received data chunks, and may be utilized by processing engine to process the one or more received data chunks independently, [0052]); transmitting the first sub-payload and the second sub-payload from the source computer system to the destination computer system separately from each other (i.e. content source may provide the requested data chunks to chunk downloader. These data chunks may be received independently, [0048]); generating association data that indicates that the first sub-payload and the second sub-payload are included in the payload (i.e. content source 104 may also generate metadata, [0033]); and transmitting to the destination computer system the association data with the first sub-payload and the second sub-payload (i.e. providing the metadata in the block definition table to one or more devices, such as device 102, [0074]).
However, Gouge does not explicitly disclose in response to the request, prioritizing, via the source computer system, the first sub-payload relative to the second sub-payload in connection with producing a computer-readable sub-payload priority order of transmitting the plurality of sub-payloads from the source computer system to the destination computer system, with the prioritizing based upon a computer-readable rule that dictates that the first sub- payload has a higher transmission priority than the second sub-payload due to the first sub-payload including payload data of the first type and the second sub-payload including400481-US-CNT24891-6378-9852, v.1Appl. No. 16/546,192 Reply to Office Action of December 14, 2021payload data of the second type; wherein the first sub-payload and the second sub-payload are transmitted in the sub-payload priority order such that the first sub-payload is transmitted prior to the second sub-payload.
However, KAKO teaches in response to the request, prioritizing, via the source computer system, the first sub-payload relative to the second sub-payload in connection with producing a computer-readable sub-payload priority order of transmitting the plurality of sub-payloads from the source computer system to the destination computer system (i.e. when receiving a download start request from a client apparatus 30, the data divider 12a divides contents data at a particular length and sends them to the priority degree setter, [0086]-[0087] and The priority degree setter 12b assigns a phase to each of the generated program transfer packets according to the divided data position in the whole contents data and sets a priority degree corresponding to the phase for each transfer packet. Specifically, the priority degree setter 12b assigns a phase to each program transfer packet received from the data divider 12a according to the divided data position in the whole contents data, [0088]), with the prioritizing based upon a computer-readable rule that dictates that the first sub- payload has a higher transmission priority than the second sub-payload due to the first sub-payload including payload data of the first type and the second sub-payload including400481-US-CNT24891-6378-9852, v.1Appl. No. 16/546,192 Reply to Office Action of December 14, 2021payload data of the second type (i.e.  the priority degrees of the phases "2" and "6" are lower than the priority degree of the phase "4" by one), and the priority degree of a phase "2.sup.i+1(1+2k)" is "i+1" (that is, to explain this using the example in FIG. 8, the priority degree of the phase "8" is higher than the priority degree of the phase "4" by one, [0094]; wherein the first sub-payload and the second sub-payload are transmitted in the sub-payload priority order such that the first sub-payload is transmitted prior to the second sub-payload (i.e. the packet transmitter 12c sequentially transmits the program transfer packets for which priority degrees have been set, beginning with the top of the contents data, [0096]).
Based on Gouge in view of KAKO it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of KAKO to the system of Gouge in order to increase data chunks providing efficiency of Gouge system. 

Regarding 3, Gouge teaches the generating of the association data comprises producing a first identifier for the first sub-payload and a second identifier for the second sub-payload, with the first identifier being configured to associate the first sub-payload with the payload and the second identifier being configured to associate the second sub-payload with the payload (i.e. the metadata may also include position, size, and/or identification information. In one example, the position, identification, and/or size information may provide information about a data block and/or data chunk, [0036]); and wherein the transmitting of the association data comprises transmitting the first identifier and the second identifier to the destination computer system (i.e. Content source may provide an entirety of the metadata within the block definition table includes identification information for some or all of a plurality of data blocks and/or chunks, [0041]).
Regarding claim 4, Gouge teaches the acts further comprise including the first identifier in the first sub-payload and the second identifier in the second sub-payload (i.e. identification information may generally identify a particular data block that is associated with a data chunk. For example, the identification information may include an identifier (e.g., name, index, hash, etc.) for a data chunk that is associated with a data block, [0037]), and wherein the transmitting the first identifier and the second identifier comprises transmitting the first identifier as part of the first sub-payload and transmitting the second identifier as part of the second sub-payload (i.e. Content source may provide an entirety of the metadata within the block definition table includes identification information for some or all of a plurality of data blocks and/or chunks, [0041]).  

Regarding claims 10, 14 and 21, the limitations of claims 10, 14 and 21 are similar to the limitations of claims 1 and 3 above. Gouge further teaches a computer-readable memory of a source computing device, the computer- readable memory comprising instructions (i.e. Computer readable media may include computer storage media and/or communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, [0065]). Therefore, the limitations of claims 10, 14 and 21 are rejected in the analysis of 1 and 3 above, and the claims are rejected on that basis.

Claims 2, and 5-9, 11-12, 15-18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouge et al. (US 20130064370) hereinafter Gouge in view of KAKO (US 20100103932 A1) hereinafter KAKO, and in view of Lida et al. (US 20110317587) hereinafter Lida.		
Regarding 2, Gouge in view of KAKO teach the limitations of claim 1 above. 		However, Gouge in view of KAKO do not explicitly disclose the computer- readable sub-payload priority order of transmitting the plurality of sub-payloads is produced further based upon a second rule that indicates that smaller sub-payloads are to be transmitted prior to larger sub-payloads.  										However, Lida teaches the computer- readable sub-payload priority order of transmitting the plurality of sub-payloads is produced further based upon a second rule that indicates that smaller sub-payloads are to be transmitted prior to larger sub-payloads (i.e. Control Packets have the highest priority hence they are transmitted before Ethernet packets and HDMI-AV packets [0118]).  
Based on Gouge in view of Lida it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lida to the system of Gouge in order to improve data chunks providing capability of Gouge system. 

Regarding claim 5, Gouge in view of KAKO teach the limitations of claim 1 above.  
However, Gouge in view of KAKO do not explicitly disclose the first data type is user input feedback data and the second data type is context data regarding a user interface experience.  
However, Lida teaches the first data type is user input feedback data and the second data type is context data regarding a user interface experience (i.e. In the transmit path the Link Layer receives T-Packets from its different T-Adaptor users, converts these T-Packets to the proper Link Packets according to the desired sub-link, optionally ensures the transfer-quality by choosing the number of bits per token and the usage of local retransmission, generates proper packet header and trailing CRC and ensure the proper scheduling-priority by properly scheduling the different Packets into the physical link, [0088] and Scheduling-Priority translating into different latency and latency variation figures per priority level; (4) Clock measurement service, enabling the T-Adaptor client to measure the frequency offset between the originating T-Adaptor clock and the target T-Adaptor clock to enable proper clock regeneration for mesochronous applications such as video, [0104]).  
Based on Gouge in view of Lida it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lida to the system of Gouge in order to improve data chunks providing capability of Gouge system. 

Regarding claim 6, Gouge in view of KAKO teach the limitations of claim 1 above.      
 However, Gouge in view of KAKO do not explicitly disclose the acts further comprise attempting and failing to successfully transmit a third sub-payload of the payload to the destination computer system, with the third sub-payload not being one of the transmitted sub-payloads, and with the third sub-payload coming after the second sub-payload in the sub-payload priority order.  
However, Lida teaches the acts further comprise attempting and failing to successfully transmit a third sub-payload of the payload to the destination computer system, with the third sub-payload not being one of the transmitted sub-payloads, and with the third sub-payload coming after the second sub-payload in the sub-payload priority order (i.e. receives through port 5P the MXPM sent by 223, checks the PDS entries, finds its own entry (discovers a loop), and therefore discards the packet. 223 receives through port 10i the MXPM sent by 224, and propagates it to its other intra ports 9i and 8i. 224 receives through port 11i the DSPM sent by 223, and propagates it to its other intra downstream output 12i. 224 does not propagate it to its edge ports 1Et and 7P. In the next step, 221 will discover loops and hence discard the DSPM it receives through port 3i and the MXPM it receives through port 4i. Similarly, 222 will discard the MXPM it receives through port 7i, [0172] and Maintaining resource allocation during the low power mode provides at least two benefits, which are: (1) It shortens the time to resume system operation; and (2) It ensures that no other stream will capture the resources, [0225]).  
Based on Gouge in view of Lida it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lida to the system of Gouge in order to improve data chunks providing capability of Gouge system. 

Regarding claim 7, Gouge in view of KAKO do not explicitly disclose the acts further comprise caching the third sub-payload in response to the failing to successfully transmit the third sub-payload.  
However, Lida teaches the acts further comprise caching the third sub-payload in response to the failing to successfully transmit the third sub-payload (i.e. per each received SRQ message, each propagating SDME may compute the additional effect, of this session's PSU requirements, on the remaining path from this SDME to the target edge SDME using its "Best Port" stored Best_PDS_OCC_Count (number of remaining hops on the best path) and stored NPA, [0240] and A session may go into Stand-By, passing only some control information but still maintaining the resources committed by the network to resume activation without the need to reallocate the network resources. Declaration of Stand-By status may be done using the first Additional Info entry which may contain the "Duplication/Stand-By Properties" as specified in Duplication/Stand-By Properties Additional Info Entry, [0225]). Therefore, the limitations of claim 7 are rejected in the analysis of claims 6 above, and the claim is rejected on that basis. 

Regarding claim 8, Gouge in view of KAKO do not explicitly disclose the acts further comprise receiving an additional request to transmit, and transmitting the third sub- payload from the cache to the destination computer system in response to the additional request to transmit.  
However, Lida teaches the acts further comprise receiving an additional request to transmit, and transmitting the third sub- payload from the cache to the destination computer system in response to the additional request to transmit (i.e. This Session P1 streams interferes only once in the path while This Session Priority 2 and 3 streams may re-interfere with P1 packet at each SDME. (2) Additional_P2. This Session Priority 2 and Priority 3 streams may re-interfere with the victim P2 packet at each SDME. (3) Additional_P3_PSU=TSR_P3_PSU: For a victim P3 packet, This Session P3 streams may interfere only once in the path, [0240] and  Packets belonging to packet streams with higher priority than the victim packet, which may be served by the transmitter/switch before the victim packet even if they arrive after the victim packet; (2) Packets belonging to packet streams with the same priority as the victim packet, which may be served by the transmitter/switch before the victim packet only if they arrive before/with the victim packet; (3) A packet belonging to a packet stream with a lower priority than the victim packet, whose transmission started before the arrival of the victim packet, [0153]). Therefore, the limitations of claim 8 are rejected in the analysis of claims 6 above, and the claim is rejected on that basis.	

Regarding claim 9, Gouge in view of KAKO do not explicitly disclose the acts further comprise discarding the third sub-payload without successfully sending the third sub-payload to the destination computer system.
However, Lida teaches the acts further comprise discarding the third sub-payload without successfully sending the third sub-payload to the destination computer system (i.e. receives through port 5P the MXPM sent by 223, checks the PDS entries, finds its own entry (discovers a loop), and therefore discards the packet, [0172]). Therefore, the limitations of claim 9 are rejected in the analysis of claims 6 above, and the claim is rejected on that basis.

Regarding claim 12, Gouge in view of KAKO do not explicitly disclose in response to the request, identifying a context of the user interface, and selecting the set of computer-readable rules from among multiple different available sets of computer-readable rules using results of the identifying of the context of a user interface experience.
However, Lida teaches in response to the request, identifying a context of the user interface, and selecting the set of computer-readable rules from among multiple different available sets of computer-readable rules using results of the identifying of the context of a user interface experience (i.e. The T-Adaptors are responsible to select the proper link/network services matching their interface requirements, provide buffers to compensate for the T-Network latency variation, handle clock regeneration for isochronous applications/interfaces, perform clock compensation according to the specific rules of the target interface if needed and provide methods to handle the T-Network latency towards their interface. The device management entity provides the HD-CMP interface, which connects it to other management entities in other devices and control points, [0089]). 
Based on Gouge in view of Lida it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Lida to the system of Gouge in order to improve data chunks providing capability of Gouge system. 

Regarding claims 11, 15-18, and 22-23, the limitations of claims are similar to the limitations of claims 2 and 5-9 above. Therefore, the limitations of claims 11, 15-18, and 22-23 are rejected in the analysis of 2 and 5-9 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/7/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447